Opinion by
McClellan, C. J.
• The bill in this case was filed by the appellant against Gus Rexinger and John B. Moragne, the husband of the complainant; and sought to have the defendant Rexinger enjoined from the foreclosure of a mortgage executed by the.complainant, together.with her husband, upon complainant’s property, and to have said mortgage annulled and cancelled; it being averred in the bill that the mortgage was upon the complainant’s property to secure the indebtedness of the husband.
Upon the final submission of the cause upon the pleadings and proof, the chancellor rendered a decree denying the relief prayed for and ordering the bill dismissed.
This decree is affirmed on the authority of American F. L. Co. v. Thornton, 108 Ala. 254.